

Exhibit 10(k)

[pitneyboweslogo2.jpg]
DATE:        Month XX, 20XX


TO:    «First_name» «Last_name»


RE:    NOTICE OF LONG TERM INCENTIVE AWARD

--------------------------------------------------------------------------------



Congratulations on your 20__ long-term incentive award! This is to certify that
the value of your long-term incentive (LTI) award, determined based on your
performance and in recognition of your past and expected future efforts and
contributions to the company, is «Final_LTI». In accordance with the plan
design, __% of your award has been converted to cash incentive units, __% is
converted into stock options, __% has been converted into market stock units and
__% has been converted into performance restricted stock units. The details of
your award are described on the following pages.


Cash Incentive Units (CIUs)
The dollar value of __% of your LTI award has been converted into «Num_of_CIUs»
CIUs. You are granted one CIU for each dollar of your LTI award allocated to
CIUs. The date of grant, number of CIUs and vesting date are specified below.
Your award will be payable at the end of the three-year performance period or
cycle based on pre-established performance standards set by the Board of
Directors upon making each award. While the target value of each CIU is one
dollar the ultimate payout is based on pre-established performance goals for
each year of the three-year cycle. The details of this program can be found on
Inside PB, search “Long-Term Incentive Program.”


Performance Condition
The vesting of the CIUs is conditioned upon the company achieving an overall
performance measure of average income from continuing operations (IFCO) over the
# calendar years of the award cycle of $XXX million established by the Board of
Directors upon granting the award. If the IFCO objective is not met no portion
of the CIU award will be payable.
The date of award, number of units that have been awarded and the vesting date
are specified below.
Grant Date
CIUs
Vesting Date
Month XX, 20__
«Num_of_CIUs»


Month XX, __






 

Page 1

--------------------------------------------------------------------------------



Stock Options
 
The dollar value of __% of your LTI award has been converted into << Num of
Options >> Stock Option. An option is a right to purchase shares of the
Company’s stock at the price fixed at grant for a specified period of time. A
portion of the total number of options will be delivered as Incentive Stock
Options (ISOs) and a portion of the total number of options will be delivered as
Nonqualified Stock Options (NQSOs). Standard rounding is used to convert the
award value into the applicable number of options. The date of grant, the number
of options, the option price, the vesting provisions and the expiration of the
option grant term are specified below.


Incentive Stock Options
Grant Date
Stock Options
Option Exercise Price
Vesting Period/Date
Expiration Date


Month XX, 20__


<< Num of
ISOs >>


$__.__


X years pro-rata/ __% annual vesting*


Month XX, 20__



An Incentive Stock Option is an option that meets the requirements of Section
422 of the Internal Revenue Code. Although your option award vests pro rata over
__ years, to ensure that the ISO portion of your award meets the requirements of
IRC Section 422, unless stated otherwise, the ISO portion of you award will
vests last after all NQSOs have vested. ISOs may have preferential tax treatment
if certain holding requirements are met. You should consult your tax advisor
regarding the tax treatment of ISOs. If an ISO is not exercised within three
months of termination (including retirement), it will become disqualified as an
ISO and will be reclassified as a NQSO.


Nonqualified Stock Options
Grant Date
Stock Options
Option Exercise Price
Vesting Period/Date
Expiration Date


Month XX, 20__


<< Num of NQSOs >>


$__.__


X years pro-rata/ __% annual vesting*


Month XX, 20__



Your option award vests pro rata over ___ years. Your NQSOs will vest first
before any ISO vesting occurs.


Rights of the Participant with Respect to Options
Options granted pursuant to this award do not and shall not entitle you to any
rights of a shareholder of common stock until they are exercised. Participants
holding options shall not be entitled to receive cash payments equal to any cash
dividends and other distributions paid with respect to corresponding number of
shares of company stock (dividend equivalent units) nor shall you have voting
rights as a shareholder of the company with respect to options.


Vesting
Except as otherwise provided in this letter, options vest pro-rata over the
vesting period on the first Tuesday in February. Upon vesting, options become
exercisable.




Market Stock Units (MSUs)
The dollar value of __% of your LTI award has been converted into <<Num of
Target MSUs>> MSUs based

 

Page 2

--------------------------------------------------------------------------------



on the Monte-Carlo Simulation methodology. Standard rounding is used to convert
the award value into the applicable number of MSUs (whole units).


An MSU represents your right to Pitney Bowes stock, with the number of shares
determined after a specified restriction period on the vesting date. The number
of shares which will vest will depend on the total shareholder return over the
restriction period and will be determined by applying the following formula: the
number of MSUs awarded at grant multiplied by a fraction where the numerator is
the Average Closing Price of Pitney Bowes stock on the vesting date plus
dividends paid to stockholders during the specified restriction period and the
denominator is the Average Closing Price of Pitney Bowes stock on the grant
date. The Average Closing Price of Pitney Bowes stock on the vesting date is the
average of the closing prices of Pitney Bowes stock for the 20 trading days
ending on the last day of the month prior to the vesting date. The Average
Closing Price of Pitney Bowes stock on the grant date is the average of the
closing prices of Pitney Bowes stock for the 20 trading days ending with the
grant date.


Performance Condition and Maximum/Minimum Payout
The vesting of the MSUs is conditioned upon the company achieving an overall
performance IFCO target of $XXX million for 20XX established by the Board of
Directors upon granting the award. If the IFCO objective is not met no portion
of the MSU award will be payable. The ultimate vesting of MSUs shall never be
more than 200% or less than 50% of the number of units awarded at grant.
The date of award, the number of units that have been awarded and the vesting
date are specified below.
Award Date
MSUs
MSU Grant Price
Vesting Period
Vesting Date


Month XX, 20XX




«Num_of_MSUs»


$XX.XX


X year cliff vesting, except as provided below
First Tuesday in February three years after the Award Date.



Rights of the Participant with Respect to the Market Stock Units
The MSUs granted pursuant to this award do not and shall not entitle you to any
rights of a shareholder of common stock. Participants holding MSUs shall not be
entitled to receive cash payments equal to any cash dividends and other
distributions paid with respect to corresponding number of shares of company
stock (dividend equivalent units) nor shall you have voting rights as a
shareholder of the company with respect to MSUs.

 

Page 3

--------------------------------------------------------------------------------



Vesting, Conversion of Market Stock Units and Issuance of Common Stock
Except as provided otherwise, MSUs will vest on the first Tuesday in February in
the third year after the award date. The company shall, as soon as practicable
following the vesting date, determine the number of MSUs actually vesting. Upon
settlement of the MSUs into common shares of the company stock, you will obtain
full voting rights and will be entitled to receive cash dividends and other
distributions paid with respect to company stock.
Performance Restricted Stock Units (RSUs)
The dollar value of __% of your LTI award has been converted into <<Num of
Target RSUs>> RSUs (rounded to the nearest whole unit) based on the Fair Market
Value (“FMV”) of Pitney Bowes common stock on the date of the award. FMV on the
date of award is the closing price of Pitney Bowes common stock which was $____.
Standard rounding is used to convert the award value into the applicable number
of RSUs. The vesting of the retricted stock units is conditioned upon the
company achieving an overall performance target established by the Board of
Directors upon granting the award (e.g., income from continuing operations).
An RSU represents your right to one share of Pitney Bowes stock after a
specified restriction period. The overall value of this vehicle is the
underlying share price at grant and subsequent stock price appreciation. Your
RSU grant will vest in four equal installments commencing on each of the
Anniversary Dates of the Grant Date.
Performance Condition
The vesting of the RSUs is conditioned upon the company achieving an overall
performance IFCO target of $XXX million for 20XX established by the Board of
Directors upon granting the award. If the IFCO objective is not met no portion
of the RSU award will be payable.


The date of award, the number of restricted units that have been awarded, the
award date price, and the vesting provisions are specified below.
Award Date
RSUs
Award Date Price
Vesting Period / Date


Month XX, 20XX


«Num_of_RSU»


$XX.XX


__ year pro-rata / First Tuesday in February each year following Award Date



Rights of the Participant with Respect to the Restricted Stock Units
The RSUs granted pursuant to this award do not and shall not entitle awardee to
any rights of a shareholder of common stock. Participants holding RSUs shall not
be entitled to receive cash payments equal to any cash dividends and other
distributions paid with respect to corresponding number of shares of company
stock (dividend equivalent units) nor shall the awardee have voting rights as a
shareholder of the company with respect to RSUs.

 

Page 4

--------------------------------------------------------------------------------



Vesting, Conversion of Restricted Stock Units and Issuance of Common Stock
After any RSUs vest, the company shall cause to be issued, as soon as
practicable after the vesting date, common stock in book-entry form registered
in your name, which are granted in payment of such vested whole RSUs. In the
case of death, common stock will be registered in the name of your estate’s
legal representative(s), or heirs by will or laws of descent. Upon settlement of
the RSUs into common shares of company stock, you will obtain full voting rights
and will be entitled to receive cash dividends and other distributions paid with
respect to company stock.
Termination Provisions of CIUs, Stock Options, MSUs and RSUs
The 2007 Stock Plan and the Key Employee Incentive Plan specifically provide
what happens in the event you terminate employment with Pitney Bowes. Vesting,
in all cases, is subject to first meeting performance objectives set by the
Board of Directors upon the award. The following charts describe the more common
events relative to CIUs, Stock Options, MSUs and RSUs:


CIU’s:
TERMINATION EVENT
TREATMENT OF CASH INCENTIVE UNIT CYCLES IN PROGRESS
Death, Disability* or Retirement / bridged to Retirement**
Prorated based on full months of active service through date of death,
disability, or retirement / or last day actually worked (LDW) and paid at the
end of the award cycle
Involuntary termination other than for cause (with a signed separation agreement
and NOT retirement eligible or bridged to retirement)
Prorated based on full months of work through LDW, provided that the award has
been outstanding for one year or longer as of the LDW. Awards not outstanding
for one year as of the LDW forfeit.
Voluntary resignation
Forfeited, no pro-rata payment
Termination For Cause, Gross misconduct
Forfeited, no pro-rata payment

Stock Options
TERMINATION EVENT
VESTING TREATMENT OF
OPTIONS
POST-EMPLOYMENT
EXERCISABILITY OF
VESTED OPTIONS
Death or Disability*
Immediate Vesting
Remainder of original term
Retirement / bridged to retirement
Accelerated at Retirement (provided that the grant is outstanding for one year
or longer as of the last day actually worked (LDW))
Remainder of original term
Involuntary termination other than for cause (with a signed separation agreement
and NOT retirement eligible or bridged to retirement)
Vesting continues according to plan provisions for involuntary terminations
(provided that the grant is outstanding for one year or longer as of the LDW)
Exercise according to Plan terms
Voluntary resignation
Forfeited
3 months
Gross misconduct
Forfeited
Forfeited


 

Page 5

--------------------------------------------------------------------------------



MSUs:
TERMINATION EVENT
TREATMENT OF
UNVESTED MSUS
Death or Disability*
Immediate Vesting and target units converted into company stock
Retirement / bridged to retirement
Continue to vest during bridging period and fully vest at retirement, provided
that the award has been outstanding for one year or longer as of the last day
actually worked (LDW) with units converted into stock at the end of the
three-year vesting period based on total shareholder return (TSR). Awards not
outstanding for one year as of the LDW forfeit.
Involuntary termination other than for cause (with a signed separation agreement
and NOT retirement eligible or bridged to retirement)
Vesting continues according to plan provisions for involuntary terminations,
provided that the award has been outstanding for one year or longer as of the
LDW with units converted into stock at the end of the three-year vesting period
based on TSR. Awards not outstanding for one year as of the LDW forfeit.
Voluntary resignation
Forfeited
Gross misconduct
Forfeited



Performance RSUs:
TERMINATION EVENT
TREATMENT OF UNVESTED RSUS
Death or Disability*
Immediate Vesting .
Retirement / bridged to Retirement**
Continue to vest during bridging period and fully vest at retirement, provided
that the award is outstanding for one year or longer of the last day actually
worked (LDW). Awards not outstanding for one year as of the LDW forfeit.
Involuntary termination other than for cause (with a signed separation agreement
and NOT retirement eligible or bridged to retirement)
Vesting continues according to plan provisions for involuntary terminations,
provided that the grant outstanding for one year or longer as of the LDW. Awards
not outstanding for one year as of the LDW forfeit.
Voluntary resignation
Forfeited
Gross Misconduct
Forfeited

* Disability vesting occurs on the date of termination of employment due to
disability.
** Retirement is defined as under the Pension Plan (minimum of age 55 with 10
years of service).



 

Page 6

--------------------------------------------------------------------------------



Income and Tax Withholding at Vesting and Payment
The CIUs, once the value is determined, will be paid in cash as soon as
practicable following the vesting date. The payout of CIUs is considered
ordinary income to you and the company will withhold required taxes to fulfill
the minimum federal, state and local withholding requirements on the payout.
Generally upon exercise of an option, you will have ordinary income subject to
taxation. The company will withhold the appropriate taxes at that time. An ISO
optionee is not subject to federal income tax upon exercise and selling the
underlying stock may ultimately receive preferential tax treatment depending on
when sold. You should consult your tax advisor on the tax consequences
surrounding ISOs.
Upon vesting, the fair market value of the RSUs and MSUs will be considered
ordinary income to you. The company will calculate the fair market value and
determine the appropriate taxes required to fulfill the minimum federal, state
and local tax withholding requirements either by withholding on the shares and
issuing net shares or by deducting taxes from your regular pay, depending on the
withholding practices adopted by the employing company. Fair market value is the
average of the high and low price of the common stock on the vesting date. The
value of any fractional restricted stock unit shall be used towards your federal
tax obligations. The company will post whole shares of Pitney Bowes Inc. common
stock posted to your account at Computershare 1-888-447-4863 (US and Canada)
1-732-512-3794 (International). By accepting this award, you authorize the
Company to withhold appropriate taxes and other required payments, if, and when
it determines the award becomes taxable to you. Please refer to the Tax Summary
on the Computershare/Solium website.
Income from Cash Incentive Units, Stock Options, Market Stock Units and
Restricted Stock Units Not Considered Compensation for Benefit Plan Purposes
Any income or actual or unrealized gain related to the CIUs, Stock Options, MSUs
and RSUs will not be considered regular compensation for purposes of severance,
resignation, termination, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments, whether under statutory or
common law.
No Vested Rights in Future Awards; Waiver of claims
This award is granted solely on a discretionary basis considering past and
expected future performance and is not intended to create a right or
entitlement. This award does not create a right to or expectation of future
employment with the Company. You do not have any vested right to continue to
receive future awards of CIUs, Stock Options, MSUs and RSUs, nor shall any CIUs,
Stock Options, MSUs and RSUs granted to you become a benefit or entitlement of
employment. You will have no rights, claim or entitlement to compensation or
damages as a result of your termination of employment for any reason whatsoever
(whether or not in breach of contract or local law), insofar as these rights,
claim or entitlement arise or may arise from (i) the vesting of your CIUs, Stock
Options, MSUs and RSUs, (ii) your ceasing to have rights under or be entitled to
any award as a result of such termination or (iii) loss or diminution in value
of the award as a result of such termination, and you irrevocably release your
employer, the Company and its affiliates, as applicable, from any such rights,
entitlement or claim that may arise. If, notwithstanding the foregoing, any such
right or claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this award, you will be deemed to have irrevocably waived
your entitlement to pursue such rights or claim.



 

Page 7

--------------------------------------------------------------------------------



Adjustment, Recoupment, Forfeiture and Negative Discretion by Board
The Board, or its delegate, may adjust, recoup or forfeit any award made or paid
to any employee if the Board, or its delegate, reasonably believes that you (i)
breached a covenant under the Proprietary Interest Protection Agreement you
entered into or (ii) engaged in “Gross Misconduct”, as defined in the Plan,
including (a) the conviction of a felony, or crime of similar magnitude, in
connection with the performance or non-performance of your duties as an employee
or (b) the willful act or failure to act in a way that results in material
injury to the business or its employees. The Board, or its delegate, shall in
its sole discretion determine whether there has been an infraction allowing an
adjustment, recoupment or forfeiture.
In addition in the case of executive officers, in the event of a restatement of
the Company’s financial results which consists of a misrepresentation of the
financial state of the company, for purposes of the Securities Exchange Act of
1934, the Board, or its delegate, may, upon review of the facts and
circumstances, take necessary and appropriate actions including adjusting,
recouping or forfeiting any awards made or paid to executive officers during the
past 36 months where the payment or award was predicated upon the achievement of
certain financial results that were subsequently subject of a restatement.
The Board reserves the right to apply negative discretion in determining the
final payout of each CIU.
Data Privacy
In order for Pitney Bowes to perform its administrative and legal requirements
under the Plan, you agree to allow the company to collect, process and transfer
personal data about you, as described below. Such data includes, without
limitation, the information provided in the award materials and other personal
data such as your name, work address, work telephone, employment status, salary,
details of common stock and awards for common stock held or previously made and
any other personal data required and relevant to the administration of the Plan,
tax compliance and reporting purposes. Because Pitney Bowes is a multinational
company, in the case of non-U.S. residents, such personal data will be
transferred to the United States of America and possibly to other locations
where Plan administration information collection and processing may occur.
Your explicit consent to collect, use, store and transfer any such personal data
extends to Pitney Bowes Inc. and any of its subsidiaries, any outside
third-party plan administrators as selected by the company and any other person
that the company may engage in the administration of the Plan. You may exercise
your right to access and correct your personal data at any time by contacting
your local human resources representative or by accessing SAP, where available.
By accepting this award, you give your explicit and voluntary consent to the
collection, use, and storage of your personal data for purposes described in
this award. Your consent is purely voluntarily and freely given and valid as
long as it is needed for the administration of the Plan and to comply with
applicable legal requirements. If you do not consent, you may revoke the award
by accessing the Computershare website http://www.computershare.com/employee/us.

 

Page 8

--------------------------------------------------------------------------------



Company reserves right to Amend, Modify or Terminate and Adjust Errors
The Plan and programs under which future CIUs, Stock Options, MSUs and RSUs are
awarded are subject to amendment, modification or termination by the company at
any time. The company reserves the right to correct any administrative error in
composing this letter.
Terms of the Pitney Bowes Stock Plan and the Key Employee Incentive Plan
A Stock Option, MSU and RSU award is subject in all respects to the detailed
terms and conditions of the Pitney Bowes Inc. 2007 Stock Plan, as amended. Any
inconsistencies between this Award Agreement and the Stock Plan language will be
rectified in favor of the Stock Plan language. Further information concerning
the Stock Plan appears in the enclosed prospectus and is also available online
at Computershare website http://www.computershare.com/employee/us.
You should read all of these documents to understand important information about
this program, the Company and its stock, the terms of your participation in the
program and the tax implications of the program. This document constitutes part
of a prospectus covering securities that have been registered under the
Securities Act of 1933.
A CIU award is subject in all respects to the detailed terms and conditions of
the Key Employee Incentive Plan (KEIP), as amended. Any inconsistencies between
this Award Agreement and the KEIP language will be rectified in favor of the
KEIP language.
IN WITNESS WHEREOF, this RSU, MSU and CIU Award has been duly executed as of
Month XX, 20XX.
Pitney Bowes Inc.                                                            
By: ___________________________________
Executive Vice President and
Chief Human Resources Officer


By receipt of this Notice of Grant, you agree to accept the terms of the award
as set forth herein and in the Pitney Bowes Inc. 2007/2013 Stock Plan and Key
Employee Incentive Plan.

 

Page 9